PER CURIAM.
In open court we dismiss this appeal from the order of the district court, dated June 8,1961, denying the plaintiff’s application for a temporary injunction, to enjoin the defendants from denying to plaintiff certain privileges of membership in the union following a decision of a trial board finding him guilty of charges that he violated provisions of the Brotherhood Constitution. We dismiss because of the delay in prosecuting the appeal.
Ordinarily there is no point in an appellate court reviewing the action of the district court in the denial of a temporary injunction after more than two years have elapsed. That is the situation here. Moreover, this case, involving important questions of law, admittedly comes to us on an incomplete record, and since Judge Levet’s opinion our court on April 18, 1963 filed its opinion in Salzhandler v. Caputo, 2 Cir., 316 F.2d 445, cert, denied, 84 S.Ct. 344. There would be no point in our considering an appeal with respect to the merits on such a record made so long ago.
We have no doubt that, upon appropriate application by the plaintiff, the district court will expedite the hearing and determination of this case, especially in view of the fact that the plaintiff’s union membership is subject to the curtailment of certain privileges until December 1965, five years from the decision of the trial board.
Appeal dismissed.